OPINION
By NICHOLS, J.
The City of Youngstown appealed to this court on questions of law from a judgment of the Common Pleas Court of Mahoning County entered for the Commissioners of Mahoning County in a declaratory judgment action brought by the Commissioners to determine whether Mahoning County or the City of Youngstown should pay for the cost of relocating and reestablishing water lines necessitated by widening Ohio State Route 18 by the State Highway Department in Austintown, Mahoning County, Ohio, outside the corporate limits of defendant city.
On November 1, 1952, the parties entered into a written contract by the terms of which the City of Youngstown agreed to furnish water to County Sewer District Number 13 by means of mains and other facilities owned by the county of Mahoning.
The law provides that when county commissioners determine to establish a sewer district within the county the commissioners must provide the water supply necessary to operate the sewer system. Ma-honing County had no such water supply of its own. The City of Youngstown, at tremendous expense to the taxpayers of the city, had constructed, owns, maintains and operates its own water system The taxpayers residing in Sewer District Number 13 located outside the City of Youngstown paid nothing toward the construction, maintenance or operation of Youngstown’s water supply system. Hence the contract in question was entered into between the county and the city, this contract provided that the residents of the sewer district would be required *386to pay 25% more for water used by them and 10% more for servicM than would be charged and paid therefor by residents of the city. II
When the Highway Department reiocated Ohio State Route 18 thH water line theretofore constructed by Mahoning County was removeH a distance of sixteen feet from its original location and twenty-fivH hydrants and 196 curb boxes and shut-off valves which had been proB vided by the county at the time of constructing its water line werH required to be moved and relocated, necessitating the construction oH six hundred feet of new and additional water lines. I
The question arose between the parties as to who should bear thl expense made necessary in relocating and constructing the ne\ water line and relocating and reconnecting the necessar; fire hydrants, curb boxes and shut-off valves. Whereupon the partie agreed that the city, which owned equipment necessary to do the work would do the work and furnish the materials required so as to provid the sewer district with water, and it was agreed between the parties tha the county commissioners would bring this declaratory judgment actioi to determine the obligations of the respective parties under their contract theretofore entered into.
The contract provided, among other things, that the county shoulc construct and maintain the water lines, including facilities, at its owr expense for the period of one year and the city agreed that at the expiration of the period of one year it would “maintain and service al its own expense the same in good working order,” and would -permit the construction by the county of new water lines and connections witl existing lines. The contract provided further that the City of Youngstown “shall have no obligation to construct or to assume the cost oi construction of any new water lines” or facilities within the district
The cost of the new construction made necessary by the relocation oi the county’s mains may approximate $60,000.00. There is no claim that the water line or facilities were in need of repair or inadequate to serve the needs of the sewer district at any time before removal and relocation became necessary, hence no part of the cost of removal and relocation of the same would have fallen upon the city.
It is clear that the water lines located within the sewer district were constructed and owned by Mahoning County, and will belong to the county whenever the contract may be terminated. It was the same lines and facilities then owned and constructed by the county that the city agreed to maintain and service. It did not agree to maintain or service any new line which might be required during the period of the contract, and this is made clear by the fact that the contract provides that the city shall have no obligation to construct or to. assume the costs of construction of any new water lines or facilities within the sewer district.
The city agreed to furnish only surplus water not required by the city for its own purposes. Hence its obligation would end when the necessities of the city demanded, and in any event at the expiration of twenty years from the date of the contract.
It seems unreasonable to infer from this contract that the city in addition to the millions of dollars spent for establishing their own water supply ever intended to assume the obligation of paying for the new *387ater lines outside the city limits, necessitated by the relocating of tate Route 18, when no additional income would result to the city.
All the city obligated itself to do under the contract was to maintain, íat is keep in repair, the county’s mains and facilities as they existed t the time of the contract.
The plaintiffs contend that the word “maintain” as used in the ontract is broad enough to include all the expenses involved in remov-lg and relocating the water line and facilities owned by the county.
The trial court held that the city having in paragraph five of the ontract agreed to maintain and service at its own expense- the line and acilities in the sewer district in the same manner as the pipe system is aaintained and serviced within the city of Youngstown, that this clause /as broad enough to include the expense involved in the relocation and econstruction of the water lines and facilities required by the widening if the highway.
We find such interpretation fails to take into consideration the speciic clause in the contract providing that the city of Youngstown shall lave no obligation to construct or assume any portion of the cost of ¡onstruction of any new water lines or facilities within the district, as showing that the obligation of the city was limited to the water lines and 'acilities as they were located and existed at the time of the contract.
It is provided by paragraph six of the contract that the city will ‘permit connections to all existing water lines and permit the construc-;ion of new water lines and connections thereto within said district in accordance with the established regulations of the City of Youngstown— Division of Water.”
Certainly the contract relates to the existing water lines owned by the county and by using the language whereby permission was granted to the county to construct new water lines and connections it seems definitely to have been contemplated that any major changes made were required to be made at the expense of the county and not of the city.
We find the judgment of the trial court is contrary to law and must be and is reversed and final judgment entered for the defendant, City of Youngstown.
PHILLIPS, PJ, concurs in judgment.
GRIFFITH, J, dissents.